           Case 2:93-cr-00383-JAM-DB Document 278 Filed 10/14/20 Page 1 of 2


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   SAM STEFANKI
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
     Facsimile: (916) 554-2900
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:93-CR-00383-JAM-DB

12                                Plaintiff,              ORDER SEALING DOCUMENTS AS SET FORTH
                                                          IN GOVERNMENT’S NOTICE
13                          v.

14   KEITH ALAN ROBINSON,

15                                Defendant.

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s

18   Request to Seal, IT IS HEREBY ORDERED that Exhibits 1–4 to Government’s Opposition to

19 Defendant’s Motion for Compassionate Release pertaining to defendant Keith Alan Robinson, and the

20 Government’s Request to Seal, shall be SEALED until further order of this Court.

21          It is further ordered that electronic access to the sealed documents shall be limited to the United

22 States and counsel for the defendant.

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///


      ORDER SEALING DOCUMENTS AS SET FORTH I N           1
      GOVERNMENT’S NOTICE
            Case 2:93-cr-00383-JAM-DB Document 278 Filed 10/14/20 Page 2 of 2


 1          The Court has considered the factors set forth in Oregonian Publ’g Co. v. U.S. Dist. Court for

 2   Dist. of Or., 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in the

 3   government’s Request, sealing the request and Exhibits 1–4 serves a compelling interest. The Court

 4 further finds that, in the absence of closure, the compelling interests identified by the government would

 5 be harmed. In light of the public filing of the government’s Notice to Seal, the Court further finds

 6 that there are no additional alternatives to sealing the government’s Request and Exhibits 1–4 that would

 7 adequately protect the compelling interests identified by the government.

 8

 9     Dated: October 13, 2020                         /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
10                                                     UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH I N            2
      GOVERNMENT’S NOTICE
